

117 HR 3976 IH: America Stands with Israel Act
U.S. House of Representatives
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3976IN THE HOUSE OF REPRESENTATIVESJune 17, 2021Mr. Budd (for himself and Mr. Murphy of North Carolina) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo provide defense and security assistance to ensure the survival of Israel and its people from an existing or imminent military threat, and for other purposes.1.Short titleThis Act may be cited as the America Stands with Israel Act.2.Authority to address existing or imminent military threat to Israel(a)AuthorityThe President, upon request of the Prime Minister of Israel, is authorized to carry out such actions that may be necessary to ensure the survival of Israel and its people from an existing or imminent military threat, including threats from other countries, terrorist organizations, and violent extremist, cyber, and chemical, biological, and nuclear threats. Any activities carried out pursuant to such authority shall be conducted in a manner that appropriately protects the national security interests of the United States and the national security interests of Israel.(b)Use of force(1)In generalIn carrying out subsection (a), the President is authorized to use force and introduce United States Armed Forces—(A)into hostilities or into situations where imminent involvement in hostilities is clearly indicated by the circumstances;(B)into the territory, airspace or waters of a foreign country, while equipped for combat; or(C)in numbers which substantially enlarge United States Armed Forces equipped for combat already located in a foreign country.(2)ReportNot later than 48 hours after exercising the authority under this subsection, the President shall submit to the Speaker of the House of Representatives and to the President pro tempore of the Senate a report, in writing, setting forth—(A)the circumstances necessitating the introduction of United States Armed Forces;(B)the constitutional and legislative authority under which such introduction took place; and(C)the estimated scope and duration of the hostilities or any other situation described in paragraph (1).(c)Other information To be reportedThe President shall provide such other information as Congress may request in the fulfillment of its constitutional responsibilities with respect to exercising the authority under subsection (b).(d)Periodic reports; semiannual requirementWhenever United States Armed Forces are introduced into hostilities or into any other situation described in subsection (b), the President shall, so long as such Armed Forces continue to be engaged in such hostilities or situation, report to Congress periodically on the status of such hostilities or situation as well as on the scope and duration of such hostilities or situation, but in no event shall the President report to Congress less often than once every six months.3.Waiver for existing or imminent military threat to IsraelSection 38 of the Arms Export Control Act (22 U.S.C. 2778) is amended by adding at the end the following:(l)Waiver for existing or imminent military threat to Israel(1)In generalUpon receiving information that Israel is under an existing or imminent threat of military attack, the President may waive the requirements of this Act and direct the immediate transfer to Israel of such defense articles or services the President determines to be necessary to assist Israel in its defense against such threat. Amounts obligated or expended to carry out this paragraph shall not be subject to any limitation in law, or provision of any bilateral agreement, relating to the amount of United States assistance authorized to be made available to Israel.(2)Notification requiredAs soon as practicable after a transfer of defense articles or services pursuant to the authority provided by paragraph (1), the President shall provide a notification in writing to Congress of the details of such transfer, consistent with the requirements of section 36 of this Act..